Exhibit 10.2


Papa Murphy’s Holdings, Inc.
8000 NE Parkway Drive, Suite 350
Vancouver, WA 98662


December 21, 2017


MFP Partners, L.P.
909 Third Avenue, 33rd floor
New York, NY 10022


Misada Capital Holdings, LLC
200 S. Dwight Place
Englewood, NJ 07631


LEP Papa Murphy’s Holdings, LLC
650 Madison Avenue, 21st floor
New York, NY 10022


Re:
Letter Agreement

Ladies and Gentlemen:
This letter agreement, dated December 21, 2017 (this “Agreement”), is with
reference to that certain Cooperation Agreement, dated as of the date hereof
(the “Cooperation Agreement”), by and among Papa Murphy’s Holdings, Inc., a
Delaware corporation (the “Company”), MFP Partners, L.P., a Delaware limited
partnership (collectively with its Affiliates and Associates, “MFP”), Misada
Capital Holdings, LLC, a Delaware limited liability company (collectively with
its Affiliates and Associates, “Misada” and, together with MFP, the
“Stockholders”), Alexander C. Matina and Noah A. Elbogen. The Company, MFP,
Misada and LEP Papa Murphy’s Holdings, LLC, a Delaware limited liability company
(collectively with its Affiliates and Associates, “Lee Equity”) are each herein
referred to as a “party” and collectively, the “parties.” Capitalized terms used
and not otherwise defined herein have the meanings given to such terms in the
Cooperation Agreement.
With respect to the foregoing and the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, each of the
undersigned hereby agree as follows:
1.
Until the Termination Date, Lee Equity shall, or shall cause its applicable
Representatives to, appear in person or by proxy at each Stockholder Meeting
where a Director Proposal is to be voted on by the Company’s stockholders, and
to vote all shares of Common Stock beneficially owned by it and over which it
has voting power on such Director Proposal at such Stockholder Meeting in
accordance with the Nominating Committee’s recommendations.





--------------------------------------------------------------------------------




2.
This Agreement shall terminate, and be of no further force and effect, from and
after the Termination Date of the Cooperation Agreement as provided therein. For
the avoidance of doubt, if the Cooperation Agreement is terminated only with
respect to the rights and obligations of MFP, the termination of this Agreement
would be effective only with respect to MFP, and if the Cooperation Agreement is
terminated only with respect to the rights and obligations of Misada,
termination of this Agreement would be effective only with respect to Misada,
and, in either case, this Agreement would otherwise remain in effect between the
other parties hereto.

3.
Lee Equity hereby represents and warrants that it has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, and that this Agreement has
been duly and validly authorized, executed and delivered by Lee Equity,
constitutes a valid and binding obligation and agreement of Lee Equity and is
enforceable against Lee Equity in accordance with its terms. Lee Equity
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Lee Equity as
currently in effect, the execution, delivery and performance of this Agreement
by Lee Equity does not and will not violate or conflict with (a) any law, rule,
regulation, order, judgment or decree applicable to Lee Equity or (b) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which Lee Equity is a party or by which it is bound.

4.
This Agreement, and any disputes arising out of or related to this Agreement
(whether for breach of contract, tortious conduct or otherwise), shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to its conflict of laws principles. The parties
hereto agree that exclusive jurisdiction and venue for any Legal Proceeding
arising out of or related to this Agreement shall exclusively lie in the Court
of Chancery of the State of Delaware or, if such Court does not have subject
matter jurisdiction, to the Superior Court of the State of Delaware or, if
jurisdiction is vested exclusively in the Federal courts of the United States,
the Federal courts of the United States sitting in the State of Delaware, and
any appellate court from any such state or Federal court. Each party hereto
waives any objection it may now or hereafter have to the laying of venue of any
such Legal Proceeding, and irrevocably submits to personal jurisdiction in any
such court in any such Legal Proceeding and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any court that any
such Legal Proceeding brought in any such court has been brought in any
inconvenient forum. Each party hereto consents to accept service of process in
any such Legal Proceeding by service of a copy thereof upon either its
registered agent in the State of Delaware or the Secretary of State of the State
of Delaware, with a copy delivered to it by certified or registered mail,
postage prepaid, return receipt requested, addressed to it at the address set
forth herein. Nothing contained herein shall be deemed to






--------------------------------------------------------------------------------




affect the right of any party hereto to serve process in any manner permitted by
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.
5.
Each party acknowledges and agrees that irreparable injury to the other parties
would occur in the event that any provision of this Agreement were not performed
in accordance with such provision’s specific terms or were otherwise breached or
threatened to be breached, and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of parties (as applicable, the
“Moving Party”) shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the no
party shall not take any action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This paragraph shall not be the exclusive
remedy for any violation of this Agreement.

6.
This Agreement shall not be assignable by operation of law or otherwise by a
party without the consent of the other party. Subject to the foregoing sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each party.
Any amendment or modification of the terms and conditions set forth herein or
any waiver of such terms and conditions must be agreed to in a writing signed by
each party. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature. The word
“including” (in its various forms) means “including, without limitation.”

7.
If the foregoing is acceptable and agreed to by you, please sign on the line
provided below to signify such acceptance and agreement.



Very truly yours,


PAPA MURPHY’S HOLDINGS, INC.
By: /s/ Weldon Spangler                
Name:    Weldon Spangler
Title:    Chief Executive Officer











--------------------------------------------------------------------------------





Accepted and Agreed to by:


LEP PAPA MURPHY’S HOLDINGS, LLC




By: /s/ Joseph B. Rotberg            
Name: Joseph B. Rotberg
Title: Chief Financial Officer


SIGNATURE PAGE TO LETTER AGREEMENT

--------------------------------------------------------------------------------






MFP PARTNERS, L.P.


By:     MFP INVESTORS, LLC, its general partner




By: /s/ Timothy E. Ladin                
Name:    Timothy E. Ladin
Title:    General Counsel


SIGNATURE PAGE TO LETTER AGREEMENT

--------------------------------------------------------------------------------






MISADA CAPITAL HOLDINGS, LLC




By: /s/ Noah A. Elbogen                
Name: Noah A. Elbogen
Title: Managing Member




SIGNATURE PAGE TO LETTER AGREEMENT